Citation Nr: 1001784	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-14 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for post gastrectomy syndrome with gastric ulcer 
status post gastric non-Hodgkin's lymphoma.

2.  Entitlement to an effective date earlier than March 11, 
2004 for the assignment of a 20 percent rating for post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma.

3.  Whether a July 2, 2004 notice of disagreement was timely 
to appeal a denial of service connection for posttraumatic 
stress disorder (PTSD) on April 21, 2000.

4.  Whether there is clear and unmistakable error in an April 
21, 2000 rating decision that denied service connection for 
PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to service connection for an acquired 
neuropsychiatric disability claimed as depression, anxiety, 
and sleep disturbance, secondary to the service-connected 
post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma.

7.  Entitlement to service connection for a disability 
manifested by widespread musculoskeletal pain and tender 
points, secondary to the service-connected post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma.
  

ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The RO denied an increased rating for non-Hodgkin's lymphoma 
on May 28, 2004 (rated as 0 percent disabling since November 
3, 1999).  The Veteran appealed this action by filing a 
notice of disagreement in July 2004, and after a March 2005 
statement of the case was submitted, a May 23, 2005 VA-Form 9 
substantive appeal.  The RO separately granted service 
connection for post gastrectomy syndrome status post surgery 
for tumor removal in November 2005 assigning a 20 percent 
evaluation, effective July 2, 2004.  The Veteran filed a 
notice of disagreement with this decision in February 2006 
taking issue with the effective date assigned.  In a June 
2007 statement of the case (and separate rating decision), 
the RO granted an earlier effective date for service 
connection for post gastrectomy syndrome with gastric ulcer 
status post gastric ulcer non-Hodgkin's lymphoma, effective 
March 11, 2004, the date of the Veteran's original increased 
rating claim.  The RO explained that it was combining a 
rating for ulcers and the evaluation for non-Hodgkin's 
lymphoma.  The Veteran maintains that the effective date for 
the rating assigned should be prior to March 11, 2004.  As 
the increased rating claim for non-Hodgkin's lymphoma was 
timely appealed, and the RO subsequently combined this rating 
with the post gastrectomy syndrome and ulcer disabilities, 
the combined issue is on appeal.  The Veteran has indicated 
that he is not satisfied with the 20 percent rating nor the 
effective date assigned for post gastrectomy syndrome with 
gastric ulcer status post gastric non-Hodgkin's lymphoma.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2005, the RO sent the Veteran a notice letter that 
noted that he had submitted an untimely notice of 
disagreement in July 2004 with respect to an April 2000 
denial of service connection for PTSD.  The Veteran filed a 
notice of disagreement with this letter in May 2005.  The RO 
sent the Veteran a statement of the case in April 2006 and 
the Veteran submitted a VA-Form 9 substantive appeal in May 
2006.  

The RO found in January 2008 that there was no revision 
warranted to its previous April 2000 decision to deny service 
connection for PTSD.  The Veteran filed a notice of 
disagreement with this decision in February 2008 and after 
receiving an August 2009 statement of the case, he filed a 
VA-Form 9 substantive appeal in September 2009.  

The RO denied entitlement to a TDIU in March 2006.  The 
Veteran appealed this decision by filing a May 2006 notice of 
disagreement.  After a January 2008 statement of the case was 
provided, the Veteran filed a VA-Form 9 substantive appeal in 
February 2008.  

In January 2008, the RO denied service connection for an 
acquired neuropsychiatric disability claimed as depression, 
anxiety, and sleep disturbance and widespread musculoskeletal 
pain and tender points.  The Veteran appealed this decision 
by filing a notice of disagreement in February 2008, and 
after receiving an August 2009 statement of the case, a 
September 2009 VA-Form 9 substantive appeal.  


FINDINGS OF FACT

1.  The medical evidence shows that there has been no 
recurrence of non-Hodgkin's lymphoma since chemotherapy 
treatment in 1997; the post gastrectomy syndrome with gastric 
ulcer status post gastric non-Hodgkin's lymphoma is 
manifested by a recurrent gastric ulcer, mild dumping 
syndrome producing diarrhea two to three times per week, and 
subjective complaints of fatigue, burning epigastric pain, 
abdominal pain, and melena.  

2.  In April 2000, the RO granted service connection for non-
Hodgkin's lymphoma assigning a 0 percent evaluation, 
effective November 3, 1999.  The Veteran did not appeal and 
that decision is now final.

3.  On March 11, 2004, VA received the Veteran's increased 
rating claim for non-Hodgkin's lymphoma.  There is no medical 
evidence or informal communication between the last final 
decision in April 2000 and the March 11, 2004 claim noting 
any treatment for non-Hodgkin's lymphoma or any desire to 
seek an increased rating for this disability.

4.  In April 2000, the RO denied service connection for PTSD.  
The Veteran did not submit any statements expressing 
dissatisfaction with this decision until 2004.

5.  The April 2000 rating decision denying service connection 
for PTSD is final; the April 2000 decision was consistent 
with and reasonably supported by the evidence then of record, 
and the existent legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

6.  The Veteran's service-connected disabilities include post 
gastrectomy syndrome with gastric ulcer status post non-
Hodgkin's lymphoma rated as 20 percent disabling (effective 
March 11, 2004); incisional abdominal hernia right upper 
quadrant associated with post gastrectomy syndrome with 
gastric ulcer status post gastric non-Hodgkin's lymphoma 
rated as 20 percent disabling (effective May 11, 2009); and 
abdominal postoperative scar associated with post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma rated as 10 percent disabling (effective March 11, 
2003), for a combined rating of 40 percent, effective May 11, 
2009.  

7.  The medical evidence of record demonstrates that the 
Veteran is not unemployable due to his service-connected 
disabilities.

8.  The medical evidence shows that the Veteran's depressive 
disorder and anxiety disorder is not secondary to the 
service-connected post gastrectomy syndrome with gastric 
ulcer status post gastric non-Hodgkin's lymphoma or service, 
but rather is associated with his loss of his job in 2005.

9.  The medical evidence shows that the Veteran does not have 
a disability manifested by widespread musculoskeletal pain 
and tender points.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.114, Diagnostic Code 7308, 4.117, Diagnostic Code 7715 
(2009).

2.  The criteria for an effective date earlier than March 11, 
2004 for the assignment of a 20 percent disability rating for 
post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma are not met. 38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p),(r), 
3.400, 3.152, 3.155, 3.157 (2009).

3.  A July 2, 2004 notice of disagreement was not timely to 
appeal a denial of service connection for PTSD on April 21, 
2000.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).

4.  The April 2000 rating decision denying service connection 
for PTSD was not clearly and unmistakably erroneous. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 
(2009).

5.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

6.  The criteria for service connection for an acquired 
neuropsychiatric disability claimed as depression, anxiety, 
and sleep disturbance, secondary to the service-connected 
post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma are not met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009); 38 C.F.R. § 3.310(a)(2006).

7.  The criteria for service connection for a disability 
manifested by widespread musculoskeletal pain and tender 
points, secondary to the service-connected post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009); 38 C.F.R. § 3.310(a)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004 regarding the increased rating 
claim for non-Hodgkin's lymphoma.  In May 2005, the RO 
provided pre-adjudication notice regarding the service 
connection claim for ulcers and also noted that a July 2004 
notice of disagreement for a service connection denial for 
PTSD was not timely.  The untimely notice of disagreement 
issue was subsequently adjudicated in an April 2006 statement 
of the case and August 2009 supplemental statement of the 
case.  The RO provided pre-adjudication notice regarding the 
claim for a TDIU in January 2006.  The criteria for assigning 
effective dates and disability ratings were provided in March 
2006.  In June 2007, the RO provided pre-adjudication notice 
with respect to the service connection claims for widespread 
musculoskeletal pain and an acquired psychiatric disorder.

After the RO granted service connection for post gastrectomy 
syndrome status post surgery for tumor removal in November 
2005 assigning a 20 percent evaluation, effective July 2, 
2004, the Veteran filed a notice of disagreement with this 
decision in February 2006 taking issue with the effective 
date assigned.  In a June 2007 statement of the case (and 
separate rating decision), the RO granted an earlier 
effective date for service connection for post gastrectomy 
syndrome with gastric ulcer status post gastric ulcer non-
Hodgkin's lymphoma, effective March 11, 2004.  The RO 
explained that it was combining a rating for ulcers and the 
evaluation for non-Hodgkin's lymphoma.  The Veteran maintains 
that the effective date for the rating assigned should be 
prior to March 11, 2004.  Even though the Veteran was 
provided the general criteria for substantiating an increased 
rating claim for non-Hodgkin's lymphoma in March 2004 and the 
criteria for assigning effective dates and disability ratings 
in March 2006, he was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim for the new combined rating for post gastrectomy 
syndrome with gastric ulcer status post gastric ulcer non-
Hodgkin's lymphoma.  Nonetheless, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The notice for the increased rating claim for lymphoma 
included the general criteria for substantiating an increased 
rating claim.  The Veteran submitted a statement in September 
2009 that because the VCAA notice did not provide the 
specific diagnostic code for the increased ratings, the 
notice is presumed prejudicial.  Notice described in 38 
U.S.C. § 5103(a), however, need not be veteran-specific and 
generic notice is all that is required under Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003); and Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007).  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1281 (Fed.Cir.2009).  Also, the Veteran alluded to 
the relevant diagnostic codes for his post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma in the same September 2009 statement where he 
indicated that he did not receive proper notice of the 
diagnostic codes.  Specifically, he mentioned Diagnostic Code 
7715 for non-Hodgkin's lymphoma and Diagnostic Codes 7304 to 
7312 for ulcers, gastric problems.  This clearly demonstrates 
that, regardless of the type of notice he received, he 
already had knowledge of the relevant information necessary 
to substantiate his claim.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  While the March 2006 notice regarding the criteria 
for assigning effective dates and disability ratings was 
provided after the initial denial of increased rating for 
non-Hodgkin's lymphoma in May 2004, the claim was 
subsequently readjudicated in April 2009 and August 2009 
supplemental statements of the case and the Veteran was given 
the opportunity to submit evidence and argument.

In any event, even though the Veteran has stated that he was 
prejudiced because he was not provided with the specific 
diagnostic criteria for non-Hodgkin's lymphoma in his notice 
letters, he has not demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the post gastrectomy syndrome with gastric ulcer 
status post gastric non-Hodgkin's lymphoma.  A medical 
opinion was not provided with respect to the service 
connection claims for the psychiatric disorder or disability 
manifested by widespread musculoskeletal pain.  As discussed 
below, however, there is no evidence that these conditions 
were incurred in or aggravated by service or are secondary to 
the service-connected gastrectomy disability.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the Veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.

With respect to the Veteran's assertion of clear and 
unmistakable error (CUE) in an April 2000 RO decision denying 
service connection for PTSD, VA's duty to notify and assist 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions).  The general underpinning for the holding 
that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

II.  Increased rating in excess of 20 percent for post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma

The RO originally granted service connection for non-
Hodgkin's lymphoma in April 2000 assigning a 0 percent 
evaluation, effective November 3, 1999, under 38 C.F.R. 
§ 4.117, Diagnostic Code 7715, for non-Hodgkin's lymphoma.  

In March 2004, the Veteran filed an increased rating claim 
for this disability.  The RO denied an increased rating for 
non-Hodgkin's lymphoma on May 28, 2004.  

In November 2005, the RO separately granted service 
connection for post gastrectomy syndrome status post surgery 
for tumor removal, assigning a 20 percent evaluation, 
effective July 2, 2004.  The new diagnostic codes were 
38 C.F.R. § 4.117, Diagnostic Code 7715 and 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 for postgastrectomy syndromes.  
In a June 2007 statement of the case (and separate rating 
decision), the RO granted an earlier effective date for 
service connection for post gastrectomy syndrome with gastric 
ulcer status post gastric ulcer non-Hodgkin's lymphoma, 
effective March 11, 2004, the date of the Veteran's original 
increased rating claim.  The RO explained that it was 
combining a rating for ulcers and the evaluation for non-
Hodgkin's lymphoma.  The Veteran has indicated that he is not 
satisfied with the 20 percent rating assigned for post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma.  

The Veteran is separately evaluated for incisional abdominal 
hernia right upper quadrant associated with post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma.  As this claim is not on appeal, evaluation for 
this disability will not be addressed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Non-Hodgkin's lymphoma is evaluated under 38 C.F.R. § 4.117, 
Diagnostic Code 7715.  With active disease or during a 
treatment phase, a 100 percent evaluation is assigned.  Note: 
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.

Diagnostic Code 7308 evaluates postgastrectomy syndromes 
under 38 C.F.R. § 4.114, Schedule of Ratings for the 
Digestive System.  Ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code, which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7308 for postgastrectomy syndromes, a 
20 percent evaluation is assigned for mild; infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent evaluation is assigned for moderate; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent evaluation is assigned for severe; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.

An April 2004 VA examination report shows the Veteran was 
diagnosed with non-Hodgkin's lymphoma of the stomach in May 
1997 and underwent resection of this large lesion.  He was 
evaluated and treated with a course of chemotherapy.  He 
tolerated the chemotherapy without any adverse effects; 
however, following surgical excision of the tumor he 
developed wound hernias that required three surgical 
procedures for repair of the hernias.  He has had no 
recurrence of the hernia since that time and has not required 
any further chemotherapy since 1997.  He was referred to a 
gastroenterologist in January 2004 when he presented to his 
private physician with complaints of burning epigastric pain. 
Esophagogastroduodenoscopy was done by the gastroenterologist 
in January 2004 and he was told he had an infection and was 
given four pills twice a day along with a course of 
Lansoprazole.  He did not know the name of the infection but 
from his description it sounded like he was diagnosed with 
Helicobacter pylori and received a course of antibiotic 
therapy with Lansoprazole.  He had a past history of 
gastroesophageal reflux disease.  He was not referred to the 
Cancer Therapy and Research Center; therefore it was unlikely 
that he had a recurrence of his tumor.  At the present time, 
he did not have any abdominal pain, nausea, vomiting, 
diarrhea, or melena.  His weight had been stable and his 
appetite was good.

On physical examination, he was well-developed and well-
nourished.  His weight was 238 pounds.  The abdomen was soft, 
nondistended, and nontender.  The midline laparotomy scar 
extending from the epigastrium to below the umbilicus had no 
evidence of ventral hernias and no palpable mass.  Neurologic 
evaluation was within normal limits.  No further testing was 
indicated.  The diagnosis was history of non-Hodgkin's 
lymphoma in May 1997 with no evidence of recurrence thus far.  
By history it appeared that the Veteran was treated for 
gastroesophageal reflux disease and Helicopter pylori 
infection of the stomach in January 2004 with no evidence of 
recurrence of his non-Hodgkin's lymphoma.  The Veteran was 
advised to send the records from his private physician to 
include findings of the esophagogastroduodenoscopy in January 
2004.

An April 2005 note from a private gastroenterologist 
indicated that the Veteran had been his patient since May 
1997 at which time he was diagnosed with gastric lymphoma.  
The Veteran had a resection of the lymphoma successfully; the 
operation performed was a Billroth II gastrectomy.  In 
December 2003, the Veteran had a follow-up endoscopy for 
surveillance of gastric lymphoma.  An ulceration was found in 
the small bowel section of the Billroth II gastrectomy.  The 
physician commented that this was an unusual place for an 
ulcer and that an intact stomach anatomy would not ordinarily 
see this type of ulceration.  Because there was a prior 
surgery that was required for his gastric lymphoma, the 
physician believed that the ulcer was under circumstances 
that would lead to the development of his ulceration.  After 
treatment with medications, a follow-up upper endoscopy in 
January 2004 showed interval healing of the ulceration.  The 
physician commented that there was certainly a potential for 
recurrence of gastric lymphoma and/ or gastric ulceration.

A September 2005 QTC examination report shows that the 
Veteran had an ulcer secondary to Billroth II gastrectomy 
since 2004.  The condition did not affect general body health 
or body weight.  There was no nausea and vomiting.  He did 
not have stomach pain and had never vomited blood.  He had 
not passed any black tarry stools and was not receiving any 
treatment for his condition.  He had stomach surgery, 
consisting of Billroth II gastrectomy.  There were 
complications and symptoms after stomach surgery including a 
recurrent ulcer.  Specifically, the symptoms were abdominal 
pains and melena in 2003.  The functional impairment was 
disfigurement of the abdominal area.  Upper gastrointestinal 
series was abnormal.  The findings showed Billroth II partial 
gastrectomy without evidence of ulcer.  The complete blood 
count was considered within normal limits; it only showed 
some insignificant abnormalities.  The hemoglobin level was 
18.5 g/dL and the hemocrit level was 55.5 percent.  The 
diagnosis was peptic ulcer secondary to the Billroth 
gastrectomy.  The subjective factors were abdominal pain and 
melena.  The objective factors on abdominal examination were 
large healed midline abdominal scar that was not tender but 
with deformity.  It did not cause significant nausea or 
malnutrition.  An August 2005 upper gastrointestinal series 
showed an impression of status post partial gastrectomy with 
Billroth II type of gastroenteroanastomosis with no 
abnormalities demonstrated in the remnant of the stomach or 
in the anastomotic loop.

In January 2008, a VA examination report shows the claims 
file was reviewed and the Veteran's medical history was 
noted.  To the Veteran's knowledge, he had been in remission 
and his lymphoma had never recurred since surgical excision 
of the tumor involving a Billroth II resection of the 
gastrium.  He stated that postoperatively he developed an 
infection in the wound, which prevented the infection from 
healing properly.  He currently was fatigued.  Otherwise, 
there were no symptoms.  He had a good appetite and stable 
weight over the past five years.  He had no fever, vomiting, 
or hemoptysis.  Physical evaluation revealed an area of 
weakness but without any protrusion of any intra-abdominal 
organs, right in the midline in the epigastric region 
measuring 2cm in length and 0.25 cm in width.  Otherwise, the 
organs were within normal limits; there was no organomegaly 
detected.  The organs were normal size and consistency; there 
was no evidence of intra-abdominal mass palpable.  The 
diagnostic impression was non-Hodgkin's lymphoma, 
successfully surgically excised with post surgical 
chemotherapy, in remission ever since.  There was no evidence 
of any recurrence currently.

A May 2009 VA examination report notes a history of mesh 
repair of a large abdominal hernia in 1998 after a gastric 
resection in 1997 and shows at present time the Veteran had a 
recurrence to the right of the superior portion of the 
incision located below his costal margin.  He had discomfort 
in this area.  He had a huge incision, 22 inches in length, 
in the midline, with a 2 x 2 inch hernia to the right of the 
superior aspect of this midline incision.  This hernia was 
tender to palpate and was reducible.  It caused pain when he 
did any type of lifting.  He was unable to do his yard work.  
He could do moderate lifting of 10 to 15 pounds, but no more 
than this.  He was unable to do his regular work, which was 
working as a mechanic, which required lifting over 50 pounds.  
He stated that the hernia in the right upper quadrant of his 
abdomen was gradually getting larger.  He had bowel movements 
that were liquid following liquid sweet foods and other sweet 
solid foods.  He stated that he could control his bowel 
movements and this did not represent a problem.  His main 
problem was pain in the recurrence of the hernia.  At present 
time he had no nausea, vomiting, or hematemesis.  He had a 
very mild postgastrectomy syndrome in that when he ate liquid 
sweet material, he had liquid bowel movements.  This occurred 
two or three times a week, but he had good control of his 
bowel movements and stated that this did not affect him at 
work.  He had no difficulty in maintaining his weight.  He 
had no constipation or peritoneal adhesions.  He stated that 
the problem did not cause incapacitation in a job requiring 
moderate lifting, although it did prevent him from doing his 
regular job, which was a mechanic doing heavy lifting over 50 
pounds.  He had pain on any type of lifting in the recurrent 
hernia in the right upper quadrant of the abdomen.  He had no 
discomfort if he was not lifting.  His weight was stable at 
230 pounds; there were no signs of anemia.  He had tenderness 
in the physical examination of this recurrent hernia in the 
right upper quadrant of his abdomen.  

In reporting the diagnosis, it was the opinion of the 
examiner that the Veteran had increased symptoms following 
treatment of his post-gastrectomy recurrent hernia, secondary 
to the operation for the removal of the non-Hodgkin's 
lymphoma of the stomach.  The Veteran was unable to do his 
usual work as a mechanic, which required lifting over 50 
pounds.  He could accept a job that required lifting 10 or 15 
pounds, however.  He had a very mild dumping syndrome, which 
did not interfere with his job and produced diarrhea two or 
three times a week after eating liquid sweet foods.  A 
handwritten note on the report indicates that the physician 
was called in September 2009 and the physician indicated that 
the Veteran would require a supporting belt.

As noted, the Veteran already is separately evaluated for his 
incisional abdominal hernia right upper quadrant associated 
with post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma.

The medical evidence shows that there has been no recurrence 
of non-Hodgkin's lymphoma since chemotherapy treatment in 
1997; so a rating under Diagnostic Code 7715 for active 
disease or during a treatment phase does not apply and the 
disability must be rated on its residuals.  The residual post 
gastrectomy syndrome is manifested by a recurrent gastric 
ulcer, mild dumping syndrome producing diarrhea two to three 
times per week, and subjective complaints of fatigue, burning 
epigastric pain, abdominal pain, and melena.  

These symptoms do not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 7308.  While the Veteran has 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals and 
diarrhea, he does not have weight loss.  His weight was 
consistently reported as stable since 2004 and he did not 
show any signs of malnutrition.  

A rating higher than 20 percent also does not apply under 
other potentially applicable diagnostic codes.  

Gastric ulcer is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  A 40 percent evaluation is warranted 
for moderately severe; less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  As noted, the Veteran 
does not have weight loss or any signs of malnutrition.  The 
May 2009 VA examination report also shows that he did not 
have anemia.  The medical evidence does not show any 
incapacitating episodes averaging 10 days or more in duration 
as a result of the post gastrectomy syndrome with gastric 
ulcer status post gastric non-Hodgkin's lymphoma.  The 
Veteran most recently had diarrhea two to three times a week 
in May 2009 but he reported that this did not cause 
incapacitation in a job requiring moderate lifting.    

The level of impairment associated with the post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 20 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma is adequately considered by 
the diagnostic codes applied.  The medical evidence shows 
continuous mild manifestations of postgastrectomy syndrome in 
the form of mild dumping syndrome two to three times per 
week.  Diagnostic Code 7308 specifically considers this type 
of impairment.  Thus, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the increased 
rating claim for post gastrectomy syndrome with gastric ulcer 
status post gastric non-Hodgkin's lymphoma; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.





III.  Effective date earlier than March 11, 2004 for the 
assignment of a 20 percent rating for post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma.

The RO granted service connection for post gastrectomy 
syndrome status post surgery for tumor removal in November 
2005, assigning a 20 percent evaluation, effective July 2, 
2004.  After the Veteran filed a notice of disagreement with 
this decision in February 2006, taking issue with the 
effective date assigned, the RO granted an earlier effective 
date for service connection for post gastrectomy syndrome 
with gastric ulcer status post gastric ulcer non-Hodgkin's 
lymphoma, of March 11, 2004, the date of the Veteran's 
original increased rating claim for non-Hodgkin's lymphoma.  
The RO combined the rating for ulcers and the evaluation for 
non-Hodgkin's lymphoma.  The Veteran maintains that the 
effective date for the rating assigned should be prior to 
March 11, 2004; specifically November 1999, the date he filed 
his original service connection claim for non-Hodgkin's 
lymphoma.  He alternatively contends the effective date 
should go back to June 1997, the date he was diagnosed with 
lymphoma of the stomach.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claimed reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The RO originally granted service connection for non-
Hodgkin's lymphoma in April 2000, assigning a 0 percent 
evaluation, effective November 3, 1999.  The Veteran did not 
file a notice of disagreement with this decision; thus it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.

On March 11, 2004, VA received the Veteran's increased rating 
claim for non-Hodgkin's lymphoma.  There is no medical 
evidence or informal communication between the last final 
decision in April 2000 and the March 11, 2004 claim noting 
any treatment for non-Hodgkin's lymphoma or any desire to 
seek an increased rating for this disability.

Thus, March 11, 2004 is the proper effective date for the 
assignment of a 20 percent rating for post gastrectomy 
syndrome status post surgery for tumor removal.  The 
preponderance of the evidence is against the claim for an 
earlier effective date; there is no doubt to be resolved; and 
an earlier effective date is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

IV.  Timeliness of appeal of April 2000 denial of service 
connection for PTSD

The RO denied service connection for PTSD in April 2000.  The 
Veteran was notified of this decision on April 21, 2000.  He 
did not indicate any desire to appeal this decision within 
one year of this decision.  Thus, the April 2000 decision 
became final in April 2001.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.

In March 2004, the Veteran submitted a claim regarding 
service connection for PTSD.  On July 2, 2004, the Veteran 
submitted a notice of disagreement with a May 2004 rating 
decision addressing another matter and also noted his 
assertion of service connection for PTSD.  The RO sent the 
Veteran a letter in May 2005 that the April 2000 decision 
denied service connection for PTSD and that it could not 
accept the Veteran's July 2004 notice of disagreement for 
this issue and would treat as a petition to reopen the claim.  
The Veteran appealed this action.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.  
Thus, the Veteran's assertions in 2004 cannot be considered 
valid notices of disagreement with the April 2000 decision.

V.  CUE in an April 21, 2000 rating decision denying service 
connection for PTSD

The Veteran contends that the April 2000 rating decision was 
clearly and unmistakably erroneous because it did not grant 
service connection for PTSD.  He indicates that he was in a 
combat area in Vietnam and that he was discharged on medical 
evaluation and that his non-Hodgkin's lymphoma also was a 
stressor for his PTSD.  He contends that VA erred in failing 
to consider the emotional aggravation of the repeated threat 
of cancer from his service-connected non-Hodgkin's lymphoma 
and his exposure to herbicides in Vietnam.  The Veteran also 
contends that because he engaged in combat, his lay 
statements regarding his in-service stressors should be 
accepted as credible.   

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  In order for a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
Further, the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  A determination that 
there was CUE also must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Id.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non- specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

The Veteran does not contend, nor does the record show, that 
the correct facts were not before the RO at the time of the 
April 2000 rating decision.  Rather, his argument is 
essentially that the regulatory provisions extant at that 
time were incorrectly applied.  Specifically, he asserts that 
the combat presumption for PTSD stressors was not applied, 
nor was his exposure to herbicides or service-connected post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma considered as a cause of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In April 2000, the RO reviewed the medical evidence available 
at that time, which included a March 2000 VA examination 
report and the service treatment and personnel records.  

The personnel records showed that the Veteran was a drill 
sergeant in the infantry and that he served in Vietnam from 
July 15, 1968 to January 30, 1969.  The service treatment 
records were negative for any mental health treatment.  At 
discharge from service in October 1968, the Veteran denied 
any history of frequent trouble sleeping, depression or 
excessive worry, or frequent or terrifying nightmares.  
Clinical psychiatric evaluation was normal.

The March 2000 VA examination report noted the Veteran's 
reports that he was a live weapons infantry soldier and saw 
combat though he sustained no combat injuries.  He had never 
been admitted to a psychiatric hospital nor had outpatient 
care.  The stressor reported was that he was in Vietnam as an 
infantryman and was in active combat and his buddies were 
killed in the war.  The examiner found that the Veteran did 
not meet the DSM-IV criteria for PTSD.  He did not meet 
criterion A because although he was subject to traumatic 
experiences while in Vietnam and stated that he had 
recollections of the war about twice a year, he stated that 
he was able to drop the subject and felt that he had dealt 
with it and put it behind him for the most part.  He did not 
meet criterion C, as he did not have enough symptoms.  The 
same could be said about criterion D, as he denied insomnia, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, or exaggerated startle response.  On mental 
status examination, the Veteran stated that his mood was good 
and he got all the sleep that he needed.  The Axis I 
diagnosis was no mental disorder.  

The RO denied the Veteran's service connection claim for PTSD 
on the basis that the VA examination revealed no diagnosis or 
any mental disorder.

The Veteran has not shown how the law was incorrectly applied 
other than to argue that the evidence at that time should 
have supported a grant of service connection for PTSD.  This 
is not a valid CUE claim, as reasonable minds could differ on 
whether, in fact, the evidence supported a grant of service 
connection for PTSD.  A valid clear and unmistakable error 
claim cannot be based on the argument that the previous 
adjudication improperly weighed and evaluated the evidence.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Further, CUE 
is not mere misinterpretation of facts. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The April 2000 rating decision was consistent with and 
reasonably supported by the evidence then of record and the 
existent legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

The preponderance of the evidence is against the Veteran's 
CUE claim; there is no doubt to be resolved; and a revision 
of the April 2000 rating decision is not warranted. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VI.  TDIU

The Veteran asserts that he is unemployable due to his 
service-connected disabilities.  He contends that he avoided 
doctor visits in an attempt to retain gainful employment 
knowing that if he complained about physical pain or 
discomfort or took sick leave to make VA appointments, he 
would be the first in line for any work layoffs or 
downsizing.  He states that he last worked in June 2005 full-
time with a highest gross earning per month of $2,500 but 
that his disability caused his layoff.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities include post 
gastrectomy syndrome with gastric ulcer status post non-
Hodgkin's lymphoma rated as 20 percent disabling (effective 
March 11, 2004); incisional abdominal hernia right upper 
quadrant associated with post gastrectomy syndrome with 
gastric ulcer status post gastric non-Hodgkin's lymphoma 
rated as 20 percent disabling (effective May 11, 2009); and 
abdominal postoperative scar associated with post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma rated as 10 percent disabling (effective March 11, 
2003), for a combined rating of 40 percent, effective May 11, 
2009.  

The Veteran does not meet the schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a).

The medical evidence also shows that the Veteran is not 
unemployable as a result of his service-connected 
disabilities.  

A June 2005 letter from the Veteran's previous employer notes 
that the Veteran volunteered to be laid off and receive a 
voluntary separation package from full-time employment in 
June 2005 as part of a necessary reduction in the company due 
to reduced customer demand.  

A June 2006 private psychological evaluation notes that the 
Veteran had a history of being a mechanic and some physical 
restrictions that would preclude him from working in a 
physically-demanding environment.  He also had good job 
skills and might be able to find employment in an area that 
suited him.  A January 2008 VA mental status examination 
report notes the Veteran reported that he had been working to 
try to find another job but had not been able to do so.

On a May 2009 VA examination report, the Veteran indicated 
that he could not lift 50 pounds and that this affected him 
in his usual job as a mechanic.  However, he further stated 
that his condition did not cause incapacitation in a job 
requiring moderate lifting.  

The record shows that the Veteran was laid off from his 
employment due to reasons unrelated to his service-connected 
disabilities.  While he reportedly continues to struggle to 
find employment, there is no indication that his inability to 
find a job is related to his service-connected disabilities.  
He is shown to be limited in his abilities to do heavy manual 
labor on the job but reportedly is still able to do moderate 
lifting.  He is also noted as having good job skills.  Thus, 
there is no reason shown to refer the Veteran's case for 
extraschedular consideration of a TDIU under 38 C.F.R. 
§ 4.16(b).

The Veteran genuinely believes that he is unemployable due to 
his service-connected disabilities.  His factual recitation 
as to his symptomatology is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the issue of whether or not he is unemployable due 
to his service-connected disabilities.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the evidence of record, which 
demonstrates that the Veteran was voluntarily laid off from 
his last job, has good job skills, and is still capable of 
obtaining employment, albeit only employment involving 
moderate physical requirements.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for a 
TDIU; there is no doubt to be resolved; and a TDIU is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





VII.  Service connection

The Veteran seeks service connection for an acquired 
psychiatric disability and a disability manifested by 
musculoskeletal pain, secondary to his service-connected post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma.  He filed his informal claim for 
these disabilities in February 2006.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a)  Acquired psychiatric disability

The Veteran was initially evaluated for purposes of 
determining whether he had PTSD in March 2000.  The Veteran 
reported that he served in Vietnam for four months and was a 
live weapons infantry soldier.  He reportedly saw combat but 
had no combat injuries.  He indicated that his experiences of 
war in Vietnam impacted him emotionally but he did not seek 
psychiatric care because his level of symptoms did not merit 
it.  He noted that in 1996 he voluntarily retired after 36 
years of service as a machinist at Kelley Air Force Base.  
After about six months of retirement, he became bored and 
went back to work at Kelley Air Force Base to work for a 
civilian contractor as a full-time mechanic, which he 
enjoyed.  He was discovered as having non-Hodgkin's lymphoma 
in 1997.  On mental status examination, the Veteran stated 
that his mood was good and he got all the sleep that he 
needed.  The Axis I diagnosis was no mental disorder.

A June 2006 private psychological evaluation shows that the 
Veteran had been married for 37 years and was living with his 
wife.  He was not currently employed having last worked as 
mechanic in 2005 before the company downsized.  He indicated 
that he got depressed at times but did not talk about it to 
anyone.  He had never been on antidepressants and had never 
asked for medications because he did not want to take 
advantage of the system.  He had crying episodes; his 
appetite was fair.  He isolated himself and only had a few 
friends.  He also got nervous at times.  He denied any panic 
attacks or suicidal ideation; he had never attempted suicide.

He was on time for his appointment and was cooperative 
throughout the process.  His manner was quiet and reserved 
and his appearance was appropriate.  His self-expression was 
good indicating adequate use of language for communicating 
his thoughts and there was no evidence of any speech 
impairment.  He was engaged in the evaluation process.  His 
responsiveness to questions and evaluation tasks was 
moderately fast.  Interpersonal behaviors were characterized 
by appropriate eye-contact and verbal initiative.  His affect 
was constricted and mood was mildly depressed; he was 
somewhat tearful.  There was no evidence of impairment in 
reasoning or judgment.  He appeared motivated for optimal 
performance and was attentive to tasks.  He had no difficulty 
following directions and level of activity was appropriate.  
There was no evidence of impairment in immediate, recent, or 
remote memory.  His pattern of associations was spontaneous 
and content relevant.  After the administration of multiple 
clinical tests, the Axis I diagnosis was major depressive 
disorder, single episode, moderate; and PTSD.  The examiner 
noted that the Veteran was functioning in the average range 
of intelligence and that his personality profile was 
indicative of depression, low energy, and social withdrawal.  
There was no evidence of any major anxiety in the MMPI-2 
protocol, however he admitted to significant symptomatology 
of PTSD.

A January 2008 VA examination report shows the Veteran 
reported that his depressive symptoms started after he lost 
his job in 2004.  He had been working in positions of 
increased responsibility for over 30 years as a mechanic at 
Kelly Air Force Base.  The company that he was working for 
for five years lost its contract so the Veteran lost his job.  
Since that time he had been working to try to find another 
job but had not been able to do so.  Within the context of 
his work, at one point he was the division chief, a GS-15 
position, with responsibility for 600 people and had never 
had any problems getting along with people.  He never felt 
like he had any depression prior to losing his job in 2004.  
Since losing his job he developed a daily depressed mood with 
irregular sleep and reduced interests, although he went out 
to dinner with his wife and to the movies.  He socialized 
with his children and they sometimes socialized with friends; 
he went to mass on Sundays.  He said he had no hobbies or 
pastimes as he would rather be working.  He denied having any 
problems getting along with people now or in the past.  He 
complained of anxiety because he worried about bills.  He 
felt useless because he was not contributing to support the 
family.  He engaged in various activities repairing things 
around the house but would really like to go back to work.  
He denied suicidal ideations or any significant problems with 
memory.  On mental status evaluation, the examiner diagnosed 
the Veteran with an Axis I diagnosis of mild major depressive 
disorder.  The Veteran denied that depression, anxiety, or 
sleep problems had interfered with his ability to work or 
engage in his family or social activities in any way.  He 
stated that he would very much like to go to work and that he 
traced his problems with depression to his loss of his job in 
2004.  

With respect to the specific question, whether or not the 
claimed condition of depression, anxiety, and sleep 
disturbance were secondary to his physical problems, the 
Veteran's responses suggested that his symptoms were not 
caused by his physical problems.  The examiner found that the 
psychiatric conditions were less likely than not, less than 
50/50 probability, caused by or a result of the non-Hodgkin's 
lymphoma or gastric ulcer.  The rationale for this opinion 
was that the Veteran denied having any problem with 
depression or anxiety prior to losing his job in 2004.  
Because the non-Hodgkin's lymphoma was treated in 1997 with 
no recurrence of symptoms until 2004 and, although the 
examiner was not qualified to comment on his current 
symptoms, the Veteran denied any recurrence of symptoms.  The 
pattern of depressive symptoms appearance suggested that it 
was due to his loss of work, which he stated was because the 
company closed down, not because of his illnesses.  For that 
reason, although his symptoms met the criteria for a 
diagnosis of mild major depressive disorder, the examiner did 
not have any information from the Veteran or from his records 
that would allow him to tie the depressive symptoms to his 
non-Hodgkin's lymphoma.

A March 2008 VA psychology consult record notes the Veteran 
indicated that he became aware of his depressive symptoms in 
2004 shortly after losing his job.  However, he acknowledged 
that when he reviewed his history he believed he was 
experiencing depression long before 2004 but working full-
time and staying busy had helped him to cope with his 
symptoms.  He also reported being troubled presently by 
memories from his combat experiences in Vietnam.  The 
examiner noted that the Veteran was diagnosed with non-
Hodgkin's lymphoma in 1997 and underwent several surgeries.  
The examiner assessed that the Veteran's current difficulties 
with depression appeared to be more related to financial 
stressors and difficulties finding a job rather than 
experiencing multiple medical conditions.  On mental status 
examination, the Axis I diagnosis was depressive disorder and 
anxiety disorder, not otherwise specified.

The medical evidence shows that, notwithstanding the 
Veteran's most recent assertions, his service-connected 
disabilities including the non-Hodgkin's lymphoma are not the 
cause of his psychiatric disorders.  Rather, the medical 
evidence shows that his loss of employment was the main cause 
of his depression.  While the examiners did not specifically 
comment on whether the depression was aggravated by the non-
Hodgkin's lymphoma, the January 2008 examiner found that it 
was not caused by or related to the non-Hodgkin's lymphoma.  
There also is no medical evidence that the Veteran's 
depression increased in severity in 1997 after the non-
Hodgkin's lymphoma was diagnosed.  As noted, on mental status 
examination in March 2000, the Veteran stated that his mood 
was good and he got all the sleep that he needed and the Axis 
I diagnosis was no mental disorder.  The medical evidence 
shows that the Veteran's depression did not manifest until 
2006, after the Veteran was laid off from his employment.    

Although the Veteran only contends that his psychiatric 
disorder is secondary to his service-connected post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma, the record also does not show any 
relationship between his present psychiatric diagnosis and 
service.  The service treatment records are negative for any 
mental health treatment.  At discharge from service in 
October 1968, the Veteran denied any history of frequent 
trouble sleeping, depression or excessive worry, or frequent 
or terrifying nightmares.  Clinical psychiatric evaluation 
was normal.

The Veteran genuinely believes that his anxiety disorder and 
depressive disorder are related to his service-connected non-
Hodgkin's lymphoma.  His factual recitation as to his 
symptomatology is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of a psychiatric disorder and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinions provided by the medical professionals who found that 
the Veteran's depression and anxiety disorder was not related 
to his service-connected non-Hodgkin's lymphoma and its 
residuals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the service 
connection claim for an acquired neuropsychiatric disability 
claimed as depression, anxiety, and sleep disturbance, 
secondary to the service-connected post gastrectomy syndrome 
with gastric ulcer status post gastric non-Hodgkin's 
lymphoma; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

(b)  Disability manifested by widespread musculoskeletal pain 
and tender points

The Veteran contends that he has a disability manifested by 
widespread musculoskeletal pain and tender points, secondary 
to his service-connected post gastrectomy syndrome with 
gastric ulcer status post gastric non-Hodgkin's lymphoma.  
However, the medical evidence does not show a diagnosed 
musculoskeletal disability related to the non-Hodgkin's 
lymphoma and its residuals.  

A March 2000 VA examination report shows the Veteran was 
diagnosed with non-Hodgkin's lymphoma in May 1997 with an 
intro-abdominal tumor.  He had surgical excision of the tumor 
followed by chemotherapy.  He developed a wound dehiscence 
with infection and failure to heal, and had incisional 
hernias postoperatively.  He had three surgical procedures to 
repair the hernias and had not had any more treatment since 
the initial course of chemotherapy.  On reviewing the medical 
records from the oncologist, they indicated that he was 
cancer free.  He denied any headaches.  On physical 
examination, the Veteran had a good posture and good physical 
development and a normal gait without any limp.  The liver 
was nontender.  The extremities were symmetrical; there was 
no deformity and there were good peripheral pulses.

On physical evaluation in April 2004, the abdomen was soft 
and nontender and neurological evaluation was within normal 
limits.  The extremities had no clubbing, cyanosis, or edema.  
The Veteran did not complain of abdominal pain.
 
The Veteran was noted in September 2005 to have developed an 
ulcer associated with his non-Hodgkin's lymphoma treatment.  
In January 2008, the Veteran was currently fatigued but 
otherwise had no symptoms.  The diagnostic impression was 
non-Hodgkin's lymphoma, successfully surgically excised with 
post-surgical chemotherapy in remission ever since.  There 
was no evidence of any recurrence.

A May 2009 VA examination report shows the Veteran had 
tenderness in the area of his recurrent hernia in the right 
upper quadrant of his abdomen but he did not indicate any 
widespread tenderness.  

The medical evidence shows that the Veteran has tenderness in 
the area of his hernia and suffers from weakness but there is 
no mention in the medical records of any symptoms associated 
with widespread musculoskeletal pain.  Moreover, there is no 
diagnosed condition to account for these assertions by the 
Veteran.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

While the Veteran contends that he has a disability 
manifested by widespread musculoskeletal pain and tender 
points, secondary to the service-connected post gastrectomy 
syndrome with gastric ulcer status post gastric non-Hodgkin's 
lymphoma, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as a diagnosed condition.  And, even if 
his opinion was entitled to be accorded some probative value, 
it is far outweighed by the medical evidence of record, which 
shows the Veteran does not have a disability manifested by 
widespread musculoskeletal pain and tender points.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for disability manifested by widespread 
musculoskeletal pain and tender points, secondary to the 
service-connected post gastrectomy syndrome with gastric 
ulcer status post gastric non-Hodgkin's lymphoma; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma is denied.

Entitlement to an effective date earlier than March 11, 2004 
for the assignment of a 20 percent rating for post 
gastrectomy syndrome with gastric ulcer status post gastric 
non-Hodgkin's lymphoma is denied.

A July 2, 2004 notice of disagreement was not timely to 
appeal a denial of service connection for PTSD on April 21, 
2000.

There is no clear and unmistakable error in an April 21, 2000 
rating decision that denied service connection for PTSD.

Entitlement to service connection for an acquired 
neuropsychiatric disability claimed as depression, anxiety, 
and sleep disturbance, secondary to the service-connected 
post gastrectomy syndrome with gastric ulcer status post 
gastric non-Hodgkin's lymphoma is denied.

Entitlement to service connection for a disability manifested 
by widespread musculoskeletal pain and tender points, 
secondary to the service-connected post gastrectomy syndrome 
with gastric ulcer status post gastric non-Hodgkin's lymphoma 
is denied.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


